Citation Nr: 1746761	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to January 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 Board videoconference hearing and a transcript of this hearing is of record.  

This appeal was previously before the Board in July 2016.  The appeal as to the Veteran's claim for entitlement to service connection for a right knee disability was remanded for additional development.  As discussed below, the requested development was not substantially complied with and the claim is not ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In a decision issued in July 2016 the Board denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, a respiratory disability, and an acquired psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2017 the Court issued an order finding the Veteran's appeal as to the issues of entitlement to service connection for bilateral hearing loss and a respiratory disability were dismissed.  As such, those issues are not within the Board's jurisdiction at this time.  In addition the Court vacated the July 2016 Board decision as to the claim for entitlement to service connection for an acquired psychiatric disability and remanded the matter for readjudication consistent with the instructions outlined in a Joint Motion for Remand (JMR) by the parties.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the May 2017 Court order granting the JMR, the claim of service connection for an acquired psychiatric disorder was remanded to the Board to address the Veteran's contention that his psychiatric disability was caused or aggravated by his service-connected left knee and low back disabilities.  As the record is currently not sufficient to address this contention the claim must be remanded in order to obtain a VA examination and opinion which addresses whether his current psychiatric disability is caused or aggravated by a service-connected disability in compliance with the May 2017 JMR. 

In July 2016 the Board remanded the Veteran's claim for entitlement to service-connection for a right knee disability in order to obtain an opinion as to whether the Veteran's right knee disability was etiologically related to his active service or service-connected left knee and low back disabilities.   

In response to the July 2016 Board remand a July 2016 VA examination and opinion was obtained.  The examiner found that the Veteran had right knee osteoarthritis.  The examiner concluded that the Veteran's right knee disability was not etiologically related to his active service because he had no in-service right knee complaints and did not receive treatment for a right knee disability until 20 years after his separation from active service.  The examiner found that the Veteran's right knee disability was not caused by his service-connected left knee or back disabilities because antalgic gate nor an altered weight bearing pattern was noted until after he was diagnosed with a neuromuscular disease.  The examiner noted that there was no objective evidence that the Veteran's right knee disability developed as compensatory to his service-connected left knee or low back disabilities.  The examiner found that the Veteran's risk factors for osteoarthritis included obesity and physically demanding employment.  The examiner also concluded that the Veteran's right knee disability was not aggravated by his service-connected left knee or low back disabilities because there was no evidence in the claims file that his right knee was aggravated beyond its natural progression.  The examiner again noted that neither an antalgic gate nor altered weight bearing pattern was found until after the Veteran had been diagnosed with a neuromuscular condition.  

The Board finds the July 2016 VA opinion to be inadequate.  The examiner found that the Veteran's right knee disability was not etiologically related to his active service because he did not report it during his active service and did not seek treatment until 20 years after his separation from active duty.  However, the examiner did not provide a rationale as to the significance of those facts nor did she address the Veteran's testimony that he did not seek treatment for his right knee disability because used self-determination and over the counter medication.  See January 2011 Veteran Statement. 

The examiner also opined that the Veteran's service-connected left knee and low back disabilities did not cause or aggravated his right knee disability because there was no evidence of antalgic gate or altered weight bearing pattern until after his neuromuscular condition diagnosis.  The examiner also noted the Veteran had osteoarthritis risk factors of obesity and physically demanding employment.  The Board finds this portion of the opinion inadequate as well because the examiner failed to consider the Veteran's lay testimony during his March 2012 Board hearing that his left knee and low back disabilities caused the overuse of his right knee.  Moreover, the examiner failed to provide a rationale as to why the listed risk factors precluded the possibility of his right knee disability being caused or aggravated by his service-connected left knee and low back disability.  In addition the examiner listed physically demanding employment as a risk factor but failed to address whether the physical rigors of the Veteran's active service could have caused his right knee disability.  As such, an addendum opinion must be obtained on remand.  

In addition, the Veteran appears to continue to receive treatment at a VA medical center any outstanding treatment records must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.

2.  After the completion of the above the AOJ must contact the VA examiner who examined the Veteran in July 2016 in connection with his claim for service-connection for a right knee disability for an addendum opinion.  The claims file should be made available to and reviewed by the examiner.

Based on the examination and review of the record, the examiner should address the following:  

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right knee disability is etiologically related to his active service?

The examiner should consider and discuss as necessary the following:

i.  The Veteran's January 2011 statement that he hurt his right knee during his active service and did not seek treatment because he self-treated through self-determination and over the counter medication; and

ii.  The physical rigors associated with active service in conjunction with the July 2016 VA examiner's finding that the Veteran's physically demanding employment was a risk factor for osteoarthritis.  

(b)  If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right knee disability was caused by his service-connected left knee or low back disabilities?

The examiner should consider and discuss as necessary the Veteran's lay testimony during his March 2012 Board hearing that his left knee and low back disabilities caused the overuse of his right knee.  

(c)  If the answer to (b) is no, is it at least as likely as not that the Veteran's service-connected left knee or low back disabilities aggravated his current right knee disability?

The examiner should consider and discuss as necessary the Veteran's lay testimony during his March 2012 Board hearing that his left knee and low back disabilities caused the overuse of his right knee.  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

If the July 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If a new VA examination needs to be conducted in order to obtain the opinions, then one should be scheduled.  All indicated tests and studies should be undertaken.  

3.  After the completion of the above schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his current psychiatric disability.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out.  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was incurred in or aggravated by service?

(b) If the answer to (a) is no, is it at least as likely as not (50 percent or higher degree of probability) that any current psychiatric disorder was caused by his service-connected left knee or low back disabilities?

(c) If the answer to (b) is no, is it at least as likely as not that the Veteran's service-connected left knee or low back disabilities aggravated any current psychiatric disorder?

The examiner should consider and discuss as necessary the following:

i.  A February 2009 VA treatment record noting it was unclear whether the Veteran's current mood disorder symptoms predated his chronic pain symptoms and an Axis I diagnosis of mood disorder due to general medical conditions (chronic pain) with an Axis III notation of probable osteoarthritis of knees;

ii.  An April 2009 VA treatment record noted diagnoses of mood disorder due to general medical condition (chronic pain) "versus" rule out bipolar I disorder most recent moderate; and

iii.  A December 2009 VA treatment record noting a diagnosis of mood disorder due to chronic pain.   

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

4.  Then adjudicate the Veteran's service connection claims.  If the benefits sought remain denied, the Veteran and his representative must be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

